I concur in the opinion in this case with some reluctance, because I fear that it opens the door to future litigation on a wide scale, in respect to matters heretofore understood to be settled by decrees recognized as final. Now, a mere change in conditions and circumstances, such as change in control or in the ownership of the stock of a corporation, will entitle a party to attempt at least to open up litigation in which an injunction has been awarded, and, in effect, rehear the case. There should, in my opinion, be some limitation on this right which, I fear, our decision does not provide. I trust that this case will not be treated as authorizing the reopening of injunction cases in general, but only where the injunction sought to be modified or vacated, is of that particular character where the passing of time, and changing conditions would warrant a resort to equity, in some other form of relief, against a decree which, in all fairness and equity, has fulfilled its function, and is no longer useful to carry out the purposes originally sought to be accomplished, but, at the same time, unduly restricts the activities of others. Speaking for myself, I shall not consider this case as a precedent for the modification or dissolution of an injunction in any other character of cases; for, in my opinion, a litigant, while entitled to his day in court, should be required to accept the result of a fair and complete hearing, and not be permitted to vex the courts with repeated appeals on substantially the same facts, such as I fear this decision will permit.
Judge Lovins concurs in this note. *Page 172